-,   -




                          THEATTORNEY                  GENERAL
                                       OF    TEXAS
                                       AUS-MN.   1% TESTAS
         GROVER S.r.l,L.ERS




              Honorable Heaver H. Baksr
              Chairman, Board of Control
              capitol Building
              Austin, Texas

              Dear Sirs                             Opinion Ho, O-6927
                                                    Ret Does the State Board of Control
                                                         have authority to lease the
                                                         Galveston State Psychopathlo
                                                         Hospital to the Federal Gcv-
                                                         ernment for a venereal disease
                                                         clinic?

                    He acknowledge receipt of your letter of March 9, 1944, wherein
              you request cur opinion on the following questiona

                    "Does the State Board of Control have the legal right to enter
                 into a oontraot nith an agency 02 the Federal Gcvernment for the
                 use of the Galveston State Psychopathic Hospital for the care and
                 treatment of venereal patients?"

              Your letter further advises that this institution has been temporarily
               closed because of storm damages sustained July 27, 1943, and for the
               further reason that the State Board of Control has been able to afford
              hoapitaliration to mental pa$ienta in other existing haspitals,
                                 .
                    The Galveston State Psychopathic Bcspital, a State eleemosynary
              institution, was established pursuant to Article 3192, Revised Civil
              Statutes, which reads, in part, a8 follows

                    "There shall be established and maintained a Psyohopathio
                 Hospital,at Galveston to be known as the Gal.veston State psy-
                 chopathic Hospital 0 o . o The Galveston State Psychopathic
                 Hospital ahall be a hospital for the treatment of nervous and
                 mental diseases both in the hospital and out patient clinic,
                 and shall be available as a part of the teaahing facilities
                 in mental medicine for the State Medical College."

                     Article 3174, Revised Civil Statutes, ccnoermiag the management
               and control of State eleemosynary institutions prcvides as follewan

                    "Each eleemosynary institution established by law shall be
                 managed and controlled in aocordanae with the provisions of
                 this title. The general control, management and direction of
                                                                             -1   -




Honorable Weaver H. Baker, Page 2             o-5927



   the affairs, properties and business of such institution is
   vested in the State Board of Control.m

      Title 20 of thatRevised Civil Statutes relating to ths creation and
duties of the State Board of Control provides under Article 665, Revised
Civil Statutes, in part, as follows:

       'The State Board of Control shall have charge and control of
   all public buildings, grounds and property of the State, and is
   the Custodian of all public personal propsrty, and is charged
   with the responsibility to properly care for and protect such
   property frcm dsmage, intrusion or improper usage, and the Board
   is expressly directed to talcsany steps necessary to protect any
   public  building against any existing or threatened fire hasards
   . 0 . ."

      By virtue of the above quoted statutes the State Psychopathic Rcs-
pita1 at Galveston is a Stats sleemosynary institution under the manage-
ment and control of the State Board of Control, which Board has also
been deeignated the Custodian of the public buildings and grounds cone
stituting such institution and is "charged with the responsibility to
properly care for and protect such property from damage, intrusion or
improper usage".

      As stated in the 3,etterand brief attached to your request for this
opinion the institution in question has been temporarily closed since
July 27, 1945, because of storm damage and beoause the Board of Control
has bees able to afford hospitalisation to mental patients In other
existing hospitals. Furthermore, it is stated, and justifiably tiethink,
that the purpose for mbich the Gcvsrnment desires to lease the premises
is closely connected to the purposes for which the Galveston Psychopathic
Hospital was established. Statistics are available which will show that
1% to 20% of those treated 'fornervous and mental diseases at a psychc-
pathic institution are possessed of a condition traceable to syphilis.
Presently then, said building now idle is not now being used as a hospital
for the treatment of nervous and mental diseases as initially created by
statute. It is at present only a vacant public building and is not
serving a public function,

      Further information furnished this department discloses that in the
event authority can be found in the State Board of Ccntrol to lease the
 said building to the Federal Government for the purposes expressed here-
in, the Government in consideration thereof will repair said property
at its expense and at the oost of approximately Fifteen Thousand Dollars
(tl5,000)* and will thereafter keep said property in good repair whils
 it is being used for the purposes expressed3 that when the Government
has equipped the building for the use intsnded, the 8me sufficiently
equipped and in good repair sill be turned over by the Government to
the Tsxas State Board of Health, which Board till thereafter manage and
Honorable VIeeverIi.Baker, Page 3            o-5927



supervise the proposed Rapid Treatment Center; that the said proposed
 venereal station or center nil1 be used primarily 8s a station for ths
treatment of civilian venereal cases and will be used only incidentally,
if indeed at all, to treat soldiers and other members of the armed
services.

      If in the wisdom of the Board of Control as Custodian of public
property and grounds comprising the Galveston Psychopathic Hospital, the
lease of'this property.to the Federal Government for the purpose stated
 is necessary in order "to properly care for and protect suoh property
from damage, intrusion, or improper usage", said Board would, in our
opinion, have authority under Article 665 and X74,? above quoted, to
execute the lease. Such authority, us believe, would bs incidental to
its p-r   to manage, control and protect public property in such a man-
mer as mill be to the best interest of the State.

      It should be pointed out, however, that authority in respect of
State property rights is vested in the Legislature. and the Legislature
 alone may exercise the poser necsasary to the proteotion of those
rights by the enactment of statutes for that purpose. That is, the
Legislature and not the Custodian of the State buildings has the poser
to determine whether the State has a present need for a building set
apart, or created for psychopathic hospital purposes. Ccnley vs
Daughters of the Republic, 106 Tex. 80, 156 S, K, 197, 200, 157 8.X*
937, reversing (Civ. App.) 157 S, W. 8779 38 Tex, JUP, page 836.

      It is, therefore, the opinion of this department that the State
Board of Control, as Custodian of public buildings end grounds. may
execute a lease contract with an agency of the Federal Government for
the use of Galveston State Psychopathic Hospita? for the care and treat-
ment of venereal patients, if under the facts submitted the Board deems
the contract advantageous to the interests of the Stats snd necessary
to protect the public property from further damage and deterioration,
subject, however, to the will of the Legislature when expressed with
respect to the future usage of such property,

                                       Very truly yours

                                    ATTORNEY GERERAL OF TEXAS


                                    By s/Chester E, Ollison
                                              Chester E0 Ollison
                                                       Assistant
CEO:ff:nc
APPROVED MARCH 21. 1944 s/Grover Sellers ATTORREY GERERAL OF TEXAS

This Opinion Considered And Approved In Limited Conference